SCHEDULE 6.2(c)

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the 6th day
of February, 2007, by and among Joseph M. Dahan (“Employee”) and Innovo Group
Inc., a Delaware corporation (the “Company”).

W I T N E S S E T H:

WHEREAS, the Company desires to employ Employee on the terms and conditions set
forth in this Agreement and Employee desires to be employed by the Company on
such terms and conditions;

WHEREAS, in connection with the employment, the Company and the Employee have
entered into a separate merger agreement with an entity in which Employee is the
sole stockholder (the “Merger”);

WHEREAS, the parties wish to execute this Agreement as of the date hereof to
become effective without further action by the parties if and when all of the
conditions set forth in Section I.B. are met; and

NOW, THEREFORE, in consideration of the respective representations, warranties
and covenants hereinafter set forth, the parties agree as follows:

I.                   EMPLOYMENT.

A.             The Company agrees to employ Employee and Employee agrees to
remain in the employ of the Company, upon the terms and subject to the
conditions provided herein.

B.              This Agreement shall become effective immediately after the date
on which all of the following conditions precedent have been fulfilled:

i)                  The Company and Employee have executed this Agreement and
consummated the Merger.

C.              Nothing herein shall require the Company to use anything other
than its good faith efforts to fulfill the conditions described above.
Notwithstanding anything to the contrary, it is expressly understood that the
obligations contained in this Agreement shall not become effective or
enforceable against the parties until the Effective Date occurs. “Effective
Date” shall mean the date when the condition of Section I.B. is satisfied.

II.              POSITION, DUTIES AND RESPONSIBILITIES.

A.             Employee shall serve as Creative Director of the Brand or in such
other capacity or capacities as shall be mutually agreed upon from time to time
by Employee and Company. For the purpose of this Agreement, the term “Brand”
shall mean the Joe’s® and Joe’s Jeans® branded products, with the exceptions set
forth in this Agreement. Employee shall report directly to the Chief Executive
Officer of Company (the “CEO”), and shall hold the title of “Creative Director”
of the Brand.

B.              Employee’s duties and responsibilities as Creative Director
shall include, but not be limited to, overseeing, directing and exploiting the
Brand. Such oversight, direction and exploitation shall include management and
supervision of the creative process of the Brand which results in the final
product of the Brand entering the marketplace.

C.              Employee recognizes the duties and responsibilities set forth
hereinabove are essential and material services being provided to the Company,
and as a result thereof Employee shall devote

1


--------------------------------------------------------------------------------


substantially all of his business time, attention and efforts in the faithful
performance of his duties hereunder in a manner that shall faithfully and
diligently further the business and interests of the Company. Notwithstanding
the foregoing, Employee shall be entitled to spend certain business time and
attention on charitable or personal causes, provided that such time and
attention does not materially interfere with his duties and responsibilities
under this Agreement.

D.             In the performance of Employee’s duties, he shall use reasonable
best efforts to ensure that the quality of his performance and work in
connection with the Brand maintain the image and presence of the Brand at a
level consistent with such image as of the date of the execution of this
Agreement.

E.              Employee further acknowledges and agrees that, as a result of
his fiduciary obligations to the Company in connection with his position as an
employee of the Company and a member of its Board of Directors, he shall not
take personal advantage of any business opportunity that arises during his
employment with the Company which may be a benefit to the Company (except as
otherwise permitted under Section II.F) unless all material facts regarding such
opportunity are promptly reported to the Board for consideration by the Company
and the disinterested members of the Board determine to reject the opportunity
and to approve Employee’s participation therein.

F.               Employee and Company further acknowledge that Employee’s spouse
is involved in certain aspects of the apparel industry which, as of the date of
the Merger, are not directly competitive to the Brand. Employee agrees that this
relationship and said spouse’s involvement in the apparel industry shall in no
way interfere with his ability to perform his duties and responsibilities
hereunder. The Employee and Company agree that any direct or indirect financial
or pecuniary interest which Employee may have in any such business may not be
deemed a violation of this Agreement. Company agrees that so long as Employee’s
spouse’s involvement in the apparel industry continues to not directly compete
with the Brand in the premium denim apparel market that such involvement shall
not be deemed a violation of Employee’s obligations hereunder.

G.            Employee and Company acknowledge that as Creative Director of the
Brand for the Company, Employee shall have the authority to perform his duties
and responsibilities without interference by the Company. However, without the
prior written consent of Company, Employee shall not cause or permit the Company
to:

i)                  sell, exchange, lease, mortgage, pledge, charge or otherwise
transfer or encumber all or any portion of any material assets of the Company or
any subsidiary;

ii)              enter into any material transaction or series of related
material transactions involving capital expenditures, which in the aggregate are
deemed to be material, including incoming lease commitments, purchases of
equipment or inventory or other expenditures that are not consistent with any
established budget of the Company then in effect;

iii)          enter into or amend any material agreement, commitment or other
transaction, or any series of related agreements, commitments or other
transactions between the Company and any affiliate; or

iv)            take any material action outside the ordinary course of business.

v)                For the purposes of this Section II.G., “material” shall mean
an amount, action, inaction, item of significance or importance which if spent,
obligated, performed or not performed or altered may result in an adverse effect
upon the condition (financial or

2


--------------------------------------------------------------------------------


otherwise), earnings, business or business prospects, properties or operations
of the Company and its subsidiaries, considered as one enterprise.

III.         COMPENSATION AND BENEFITS.

A.             So long as this Agreement is in full force and effect and except
as otherwise set forth herein, the Company shall pay Employee an annual base
salary in accordance with the following Gross Profit (defined hereinbelow)
calculations (the “Salary”); provided, however, in no event shall Employee’s
Salary be less than Nine Hundred Fifty Thousand ($950,000) Dollars (“Minimum
Salary Amount”) which shall be creditable on an annual basis against the
following Salary calculation amounts:

i)                  7% of Gross Profit up to $22,500,000; plus

ii)              an additional 3% of Gross Profit of any dollar amount within
the next $9,000,000 of Gross Profit above $22,500,000 in Gross Profit; plus

iii)          an additional 2% of Gross Profit of any dollar amount within the
next $9,000,000 of Gross Profit above $31,500,000 in Gross Profit; plus

iv)            an additional 1% of Gross Profit of any dollar amount of Gross
Profit above $40,500,000 of Gross Profit.

If 7% of Gross Profit for any fiscal year is less than the Minimum Salary for
that fiscal year period, such shortfall shall not be taken into account for the
calculations under this Section III.A for any subsequent fiscal year.

By way of example, in the event the Company achieves Gross Profit of Ten Million
($10,000,000) Dollars during its fiscal year, then Employee shall be entitled to
receive the Minimum Salary for that fiscal year period, notwithstanding the fact
that the formula calculated out as set forth in Section III.A(i) above would
only equal $700,000.

Further by way of example, in the event the Company achieves Gross Profit of
Twenty-Five Million ($25,000,000) Dollars during its fiscal year, then Employee
shall be entitled to receive total cash compensation of $1,650,000 for that
fiscal year, calculated as follows:

$22,500,000 x 7% =

 

$1,575,000 (includes Minimum Salary)

[$25,000,000 - $22,500,000] x 3% =

 

$75,000

 

Total Compensation:

 

$1,650,000

 

 

Finally by way of example, in the event the Company achieves Gross Profit of
Forty-Five Million ($45,000,000) Dollars during its fiscal year, then Employee
shall be entitled to receive total cash compensation of $2,070,000 for that
fiscal year, calculated as follows:

$22,500,000 x 7% =

 

$1,575,000 (includes Minimum Salary)

[$31,500,000 - $22,500,000] x 3% =

 

$270,000

[$40,500,000 - $31,500,000] x 2% =

 

$180,000

[$45,000,000 - $40,500,000] x 1% =

 

$45,000

 

Total Compensation:

 

$2,070,000

 

 

For purposes of this Agreement, the phrase “Gross Profit” shall be defined as
Net Sales of the Brand less Cost of Goods Sold for the Brand as such is reported
in the Company’s periodic filings with the Securities and Exchange Commission
(“SEC”) and fiscal year shall mean the fiscal year as reported therein.

3


--------------------------------------------------------------------------------


The Minimum Salary Amount shall be made to Employee pursuant to this
Section III.A shall be made in accordance with the Company’s regular payroll
policy and subject to withholding for taxes as required by law. Any additional
Salary amounts shall be paid in advance on a monthly basis within ten
(10) business days after the end of the preceding month. On a quarterly and
annual basis, after the Company reports its Gross Profit in its SEC filings, the
Company and Employee shall reconcile the additional Salary payments made in
advance to the Employee pursuant to this Agreement. To the extent the advance
additional Salary payments made to the Employee do not equal the amount of
additional Salary actually earned by Employee for any quarter or fiscal year, as
determined on the basis of the Company’s SEC filings for such fiscal period,
(i) the Company shall recover any overpayment from Employee as an offset against
future payments of additional Salary; and (ii) the Company shall promptly pay
any underpayment to Employee. In the event that this Agreement is terminated
pursuant to Section V.F., then Employee shall receive his pro rata Minimum
Salary Amount and additional Salary otherwise due as of the date of termination.
Additional Salary amounts shall be calculated as soon as practicable after the
date of termination.

B.              Employee shall also be entitled to receive those benefits
outlined in the Company’s Employee Handbook in effect during the Term of this
Agreement and any additional benefits received by other named executive officers
of Company, if any.

C.              Employee is authorized to incur necessary and customary expenses
in connection with the business of the Company, including expenses for
entertainment, trade association meetings, travel, promotion and similar
matters, consistent with the Company’s policies as in effect from time to time.
The Company will pay or reimburse Employee for such expenses in accordance with
the established expense reimbursement policy then in effect for employees of the
Company.

IV.           TERM. Employee’s employment shall commence on the Effective Date,
and shall terminate ten years from the Effective Date, unless terminated sooner
as provided in this Agreement (the “Term”).

V.                TERMINATION.

A.             If Employee is determined to be Disabled (as defined below),
Employee’s employment may be terminated upon sixty (60) days written notice. If
Employee’s employment is terminated under this Section V.A of this Agreement,
then the Company shall pay to Employee (or his legal representative) his salary
through the date of termination as well as any benefits to which Employee may be
entitled as of the date of termination under the benefit plans referred to in
Section III.B of this Agreement, but the Company will be responsible for no
other payments of any nature to employee if termination occurs under this
provision.

For purposes of this Agreement, “Disabled” shall mean the Employee is unable, as
a result of a medically determinable physical or mental illness or incapacity
and notwithstanding reasonable accommodation by the Company, to satisfactorily
perform his duties under this Agreement for a continuous period of 180
consecutive days, or for shorter periods aggregating 270 days during any period
of 12 consecutive months, without any hope or expectation of an ability to
resume such duties in the immediate future. Notwithstanding the foregoing, if an
insurance company providing group long-term disability insurance for the
Company’s employees determines that Employee is entitled to disability benefit
payments thereunder, then it shall conclusively be determined that the Employee
is Disabled. If no such insurance is then in force or if no such determination
has been made, the determination of whether the Employee is Disabled, in the
absence of an insurance company determination for disability benefits, shall be
made by a majority of the independent members of the Company’s Board of
Directors (as “independent director” is defined by Nasdaq corporate governance
rules) (the “Independent Directors”) based on the advice and determination of a
competent medical doctor selected and compensated by the Company. If a physical
examination, medical reports and

4


--------------------------------------------------------------------------------


advice or other evidence is required to enable such determination, Employee
shall submit to such examination by such medical doctor and shall consent to the
transfer and disclosure to the Company of such information. If Employee
withdraws or refuses to provide such consent, then solely for the purposes of
this Agreement, there shall be a presumption upon which the Company may rely
that Employee is Disabled.

B.              The Company may terminate Employee’s employment for cause
(“Cause”) if:

i)                  the Employee is convicted of or enters a plea of guilty or
nolo contendere to a felony or a crime involving moral turpitude;

ii)              the Employee materially breaches any provision of this
Agreement and such breach is not cured within forty five (45) days of receipt by
Employee of written notice thereof;

iii)          the Employee encourages, solicits, persuades or attempts to
persuade, any Company employee, consultant, contractor, customer, or potential
customer to engage in any of the acts prohibited by this Agreement; or

iv)            the Employee violates any of the Company’s policies and
procedures as established from time to time and set forth in the Company’s
employee handbook or the Company’s Code of Ethics for which such violation
constitutes a breach of such Code of Ethics or warrants termination of
employment, including the Company’s sexual harassment policy, or otherwise
engages in an act that constitutes sexual harassment.

5


--------------------------------------------------------------------------------


If Employee’s employment is terminated under this Section V.B of this Agreement,
then the Company shall pay to Employee his salary through the date of
termination as well as any benefits to which Employee may be entitled as of the
date of termination under the benefit plans referred to in Section III.B of this
Agreement, but the Company will be responsible for no other payments of any
nature to Employee if termination occurs under this provision.

C.              The Company may terminate Employee’s employment without Cause at
any time upon two (2) weeks’ written notice to Employee. If Employee is
terminated without Cause, Employee will be entitled to receive, in addition to
his Salary through the date of termination (as determined and calculated under
the provisions of Section III.A) as well as any benefits to which Employee may
be entitled as of the date of termination under the benefit plans referred to in
Section III.B of this Agreement, an amount equal to the then present value of
the remaining Minimum Salary Amounts (and any additional Salary amounts) due to
Employee through the end of the Term of the Agreement (“Termination Severance”).
The Company shall pay the Termination Severance to Employee within 60 days of
the date of termination; provided, however, that to the extent required to avoid
taxation under Section 409A(a) of the Internal Revenue Code (the “Code”) the
Company shall pay the Termination Severance on the date that is six months plus
one day after the date of termination. Notwithstanding the foregoing, if the
Company’s funds are not sufficient to pay the Termination Severance as scheduled
without jeopardizing the Company’s solvency, the Company shall pay the
Termination Severance during the first calendar year in which the Company’s
funds are sufficient to do so without jeopardizing the solvency of the Company.
The Company shall also pay a portion of Employee’s COBRA premium under the same
terms as it pays the Company’s other employees’ health insurance premiums for a
period of one (1) year. Any such payments made pursuant to this Section V.C will
be subject to all standard and regular withholdings.

D.             Employee may terminate Employee’s employment upon written notice
to the Company within 30 days of any event that constitutes “Good Reason,”
defined to mean (i) any material breach of this Agreement by the Company which
is not cured within thirty (30) days of receipt by the Company of written notice
thereof; or (ii) Employee’s decision to terminate employment at any time after
18 months following a Change in Control (as hereinafter defined). If Employee
terminates for Good Reason, Employee will be entitled to receive an amount equal
to the Termination Severance, as defined in Section V.C hereinabove. The Company
shall pay Employee the Termination Severance within 60 days of the date of
termination; provided, however, that to the extent required to avoid taxation
under Section 409A(a) of the Code, the Company shall pay the Termination
Severance on the date that is six months plus one day after the date of
termination. Notwithstanding the foregoing, if the Company’s funds are not
sufficient to pay the Termination Severance as scheduled without jeopardizing
the Company’s solvency, the Company shall pay the Termination Severance during
the first calendar year in which the Company’s funds are sufficient to do so
without jeopardizing the solvency of the Company. The Company shall also pay a
portion of Employee’s COBRA premium under the same terms as it pays the
Company’s other employees’ health insurance premiums for a period of one
(1) year. Any such payments made pursuant to this Section V.D will be subject to
all standard and regular withholdings.

E.              If a Change in Control (as hereinafter defined) occurs during
the Term of this Agreement and at any time within 18 months following such
Change in Control either the Company terminates the Employee’s employment
without Cause, or the Employee terminates employment with the Company for Good
Reason, then the Employee shall be entitled to an amount equal to the
Termination Severance, as defined in Section V.C hereinabove. The Company shall
pay Employee the Termination Severance within 60 days of the date of
termination; provided,

6


--------------------------------------------------------------------------------


however, that to the extent required to avoid taxation under Section 409A(a) of
the Code, the Company shall pay the Termination Severance on the date that is
six months plus one day after the date of termination. Any such payments made
pursuant to this Section V.E will be subject to all standard and regular
withholdings. For purposes of this Agreement, “Change in Control” shall be
deemed to have occurred upon the closing of a transaction which: (i) the Company
sells or otherwise disposes of all or substantially all of its assets;
(ii) there is a merger or consolidation of Company with any other corporation or
corporations, provided that the shareholders of Company, as a group, do not
hold, immediately after such event, at least fifty percent (50%) of the voting
power of the surviving or successor corporation; (iii) any person or entity,
including any “person” as such term is used in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), becomes the
“beneficial owner” (as defined in Rule 13(d-3) under the Exchange Act) of Common
Stock of Company representing fifty percent (50%) or more of the combined voting
power of the voting securities of Company (exclusive of persons who are now
officers or directors of Company); or (iv) the approval by the shareholders of a
liquidation or dissolution of the Company.

F.               Employee may terminate this Agreement at any time for any
reason upon ten business days’ notice. In the event of termination under this
Section V.F., then Employee shall receive his pro rata Minimum Salary Amount and
additional Salary otherwise due as of the date of termination. Any additional
Salary amounts shall be calculated as soon as practicable after the date of
termination.

VI.                      DISCLOSURE OF INFORMATION. Employee shall not, at any
time during or after the expiration of the Term, disclose to any Person, except
as required by law or as may be necessary to perform the duties and
responsibilities hereunder, any non-public information (including, without
limitation, non-public information obtained prior to the date hereof) concerning
the business, clients or affairs of the Company, or any affiliate of the
Company, for any reason or purpose whatsoever unless such information becomes
publicly available or known for any reason other than in an unauthorized act of
Employee. Employee shall not make any use of any of such non-public information
for his own purpose or for the benefit of any Person except the Company. Upon
the termination of Employee’s employment at the Company, Employee shall return
to the Company all property of the Company and any affiliate of the Company then
in the possession of Employee and all drawings, designs, sketches, books,
records, computer tapes, discs or other electronic media and all other material
containing non-public information concerning the business, clients or affairs of
the Company or any affiliate of the Company. Employee shall not retain copies of
any material required to be returned to the Company.

VII.                 INTELLECTUAL PROPERTY. Employee shall promptly disclose,
grant and assign to the Company for its use and benefit any and all marks,
designs, logos, inventions, improvements, business processes, technical
information and suggestions relating in any way to the business conducted by the
Company, or any affiliate of the Company, which he may develop or which may be
acquired by Employee during the term of Employee’s employment at the Company
(whether or not during usual working hours), together with all trademarks,
patent applications, letters patent, copyrights and reissues thereof that may at
any time be granted for or upon any such mark, design, logo, invention,
improvement, process or technical information, if applicable. In connection
therewith:

A.             Employee shall without charge, but at the expense of the Company,
promptly at all times hereafter execute and deliver such applications,
assignments, descriptions and other instruments as may be necessary or proper in
the sole opinion of the Company to vest title to any such marks, designs, logos,
inventions, improvements, business processes, technical information, trademarks,
patent applications, patents, copyrights or reissues thereof in the Company and
to enable it to obtain and maintain the entire right and title thereto
throughout the world;

7


--------------------------------------------------------------------------------


B.              Employee shall render to the Company at its expense all such
assistance as it may require in the prosecution of applications for said
trademarks, patents, copyrights or reissues thereof, in the prosecution or
defense of interferences which may be declared involving any said trademarks,
applications, patents or copyrights and in any litigation in which the Company
or any of its affiliates may be involved relating to any such trademarks,
patents, inventions, improvements, processes or technical information; and

C.              for the avoidance of doubt, the foregoing provisions shall be
deemed to include an assignment of future copyrights in accordance with
Section 201 of the Copyright Act of 1986 and any amendment or re-enactment
thereof relating in any way to the business conducted by the Company or any
affiliate of the Company.

VIII.            HEADINGS. Section and other headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

IX.                      INTEGRATED AGREEMENT. This Agreement constitutes the
entire understanding and agreement among the parties hereto with respect to the
subject matter hereof, and there are no other agreements, understandings,
restrictions, representations or warranties among the parties other than those
set forth herein or provided for herein.

X.                           AMENDMENTS. This Agreement may be amended or
modified at any time in any or all respects, but only by an instrument in
writing executed by the parties hereto.

XI.                      CHOICE OF LAW. The validity of the Agreement, the
construction of its terms, and the determination of the rights and duties of the
parties hereto shall be governed by and construed in accordance with the
internal laws of the State of California excluding conflicts of law principles.
Each party irrevocably (i) submits to the exclusive jurisdiction of any
California state or federal court sitting in the Southern District of
California, with respect to matters arising out of or relating hereto,
(ii) agrees that all claims with respect to such action or proceeding may be
heard and determined in such California state or federal court, (iii) waives to
the fullest possible extent, the defense of an inconvenient forum, (iv) waives
the right to a trial by jury and (v) agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

XII.                 NO STRICT CONSTRUCTION. The language used in this Agreement
shall be deemed to be the language chosen by the parties to express their
collective mutual intent, and no rule of strict construction shall be applied
against any Person. The term “including” as used herein shall be by way of
example and shall not be deemed to constitute a limitation of any term or
provision contained herein.

XIII.            ATTORNEY’S FEES AND COSTS. If an action at law or in equity is
necessary to enforce or interpret any provision of this Agreement, each party
shall bear its own expenses associated with enforcing or interpreting such
provision.

8


--------------------------------------------------------------------------------


XIV.            NOTICES. All notices and other communications under this
Agreement must be in writing and will be deemed to have been duly given when
(a) delivered by hand and received by the addressee, or (b) delivered by a
nationally recognized overnight delivery service and received by the addressee,
in each case as follows:

If to Employee:

Joseph M. Dahan

 

1810 Rising Glen Road

 

Los Angeles, CA  90069

With a copy to:

David P. Markman

 

Greenberg Traurig

 

2450 Colorado Avenue

 

Suite 400E

 

Santa Monica, CA  90404

If to the Company:

Marc Crossman or Chief Executive Officer

 

Innovo Group Inc.

 

5901 S. Eastern Avenue

 

Commerce, CA  90040

With a copy to:

Dustin Huffine or General Counsel

 

Innovo Group Inc.

 

5901 S. Eastern Avenue

 

Commerce, CA  90040

 

or to such other addresses as a party may designate by notice to the other
parties.

XV.                 ASSIGNMENT. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors, assigns,
heirs, estate, legatees and legal representatives. The rights and obligations of
the Company under this Agreement may be assigned to or assumed by any other
Person. Employees’ rights or obligations hereunder may not be assigned to or
assumed by any other Person. Any assignment by the Company shall not affect the
Employee’s duties or responsibilities under this Agreement.

XVI.                    SEVERABILITY. Each provision of the Agreement is
intended to be severable. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held to be invalid, illegal
or unenforceable, the same shall not affect the validity or enforceability of
any other provision of this Agreement, but this Agreement shall be construed as
if such invalid, illegal or unenforceable provisions had never been contained
herein. Notwithstanding the foregoing, however, no provision shall be severed if
it is clearly apparent under the circumstances that the parties would not have
entered into the Agreement without such provision.

XVII.               SURVIVAL. The provisions of Sections VI through XVII shall
survive the termination of the employment period or termination of this
Agreement.

XVIII.               DISPUTE RESOLUTION PROCEDURES.

A.              Arbitration.

i)                  Agreement to Arbitrate Disputes. The Company and Employee
hereby agree that any dispute with any party (including the Company’s
affiliates, successors, predecessors, contractors, employees and agents) that
may arise from Employee’s employment with the Company or the termination of
Employee’s employment with the Company and that cannot be resolved after
negotiation and mediation, if applicable, must be submitted for resolution by
mandatory, binding arbitration. The arbitration requirement applies to all

9


--------------------------------------------------------------------------------


statutory, contractual and/or common law claims arising from employment with the
Company including but not limited to claims arising under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Equal Pay Act
of 1963, the California Fair Employment and Housing Act, the California Labor
Code Sections 200, et seq., 970 and 1050 et seq., the Fair Labor Standards Act
and claims of defamation under California Civil Code Section 44, et seq. or
common law. Both the Company and the Employee shall be precluded from bringing
or raising in court or another forum any dispute that was or could have been
submitted to binding arbitration. This arbitration requirement does not apply to
claims for workers’ compensation benefits, claims arising under ERISA (29 U.S.C.
§ 1001 et seq.) or provisional remedies under California Code of Civil Procedure
Section 1281.8.

ii)              Conduct of Arbitration. Binding arbitration under this
Agreement shall be conducted in Los Angeles County, California, in accordance
the applicable rules of Judicial Arbitration and Mediation Service (JAMS) or any
successor or related service and any applicable state or local laws. The
arbitration shall be conducted before a neutral arbitrator selected by both
parties in accordance with such rules. The arbitrator shall be a neutral and
impartial lawyer with excellent academic and professional credentials (i) who is
or has been practicing law for at least 15 years, specializing in either
employment litigation or general corporate and commercial matters, and (ii) who
has had both training and experience as an arbitrator or a judge and who has
successfully arbitrated at least ten cases. Any dispute with any party which
arises from Employee’s employment with the Company or termination of employment
with the Company must be submitted to binding arbitration within the applicable
statute of limitations prescribed by law; provided, however, that the applicable
limitations period will be deemed to be tolled after the provision of a Dispute
Notice during any period within which the parties are actively engaged in
negotiation pursuant to Section VIII.A or mediation pursuant to Section VIII.B.
For this purpose, the parties will be “actively engaged” during the period
subsequent to either party providing the other party with a Dispute Notice
through the date either party provides written notice to the other party that
the negotiation or mediation is terminated (other than the termination of a
negotiation by a Mediation Notice, in which case the tolling will continue).
With the exception of a filing fee that shall not exceed the cost to file a
comparable claim in state or federal court, the Company shall pay the fees and
costs of the Arbitrator, and each party shall pay for its own costs and
attorneys’ fees. However, the Arbitrator may award costs and or attorneys’ fees
to the prevailing party to the extent permitted by law. The parties will be
permitted to conduct discovery as provided by the California Code of Civil
Procedure Section 1283.05. The arbitrator shall, within thirty days of the
conclusion of the arbitration, issue a written opinion setting forth the factual
and legal bases for his or her decision. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.

iii)          Acknowledgment. EMPLOYEE ACKNOWLEDGES THAT HE HAS CAREFULLY READ
THIS AGREEMENT, AND UNDERSTANDS AND AGREES TO ITS TERMS. EMPLOYEE HAS ENTERED
INTO THIS AGREEMENT VOLUNTARILY, AND HAS NOT RELIED UPON ANY PROMISES OR
REPRESENTATIONS OTHER THAN THOSE CONTAINED HEREIN. EMPLOYEE UNDERSTANDS HE IS
GIVING UP HIS RIGHT TO A JURY TRIAL BY ENTERING INTO THIS AGREEMENT.

XIX.                    DIRECTOR AND OFFICER INSURANCE. Company shall maintain
during the Term of this Agreement and for no less than 6 years thereafter,
adequate director and officer insurance to

10


--------------------------------------------------------------------------------


cover any real or threatened claims, proceedings or lawsuits arising out of or
related to Employee’s employment by Company and performance of his duties and
responsibilities under this Agreement.

XX.                         CODE SECTION 409A. The Company and Employee
acknowledge and agree that the interpretation of Section 409A of the Code and
its application to the terms of this Agreement is uncertain and may be subject
to change as additional guidance and interpretations become available. Anything
to the contrary herein notwithstanding, all benefits or payments provided by the
Company to the Employee that would be deemed to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code are
intended to comply with Section 409A and, in the event that any such benefit or
payment is deemed to not comply with Section 409A, the Company and Employee
agree to renegotiate in good faith any such benefit or payment so that either
(i) Section 409A will not apply, or (ii) compliance with Section 409A will be
achieved. In any event, the Company makes no representation or warranty and the
Company shall have no liability to Employee or any other person if any
provisions of this Agreement are determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code and the terms of
such provisions do not satisfy the additional conditions applicable to
nonqualified deferred compensation under Section 409A of the Code.

[Signature Page to Follow]

11


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

EMPLOYEE

 

/s/ JOSEPH M. DAHAN

 

 

Joseph M. Dahan

 

INNOVO GROUP INC.

 

By:

/s/ MARC CROSSMAN

 

 

Name:

Marc Crossman

 

Title:

President and CEO

 

12


--------------------------------------------------------------------------------